Citation Nr: 0912626	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  00-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
right knee disability with a history of Osgood-Schlatter's 
Disease, with a separate and additional evaluation of 10 
percent due to arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased evaluation for right knee arthritis with a history 
of Osgood Schlatter's disease, then evaluated as 10 percent 
disabling.  The claim was certified for appeal by the 
Washington, D.C., RO.

In April 2001, the Veteran testified at a personal hearing 
before a Veterans Law Judge.  A copy of the transcript is in 
the record.

In June 2001, the Board remanded the claim of entitlement to 
an evaluation in excess of 10 percent for right knee 
arthritis with a history of Osgood Schlatter's disease for 
further development and a VA examination.  In a 2003 rating 
decision, the RO recharacterized the Veteran's right knee 
disability as degenerative changes of right knee Osgood 
Schlatter's disease, and a 20 percent rating was assigned.  
The decision also granted a separate 10 percent evaluation 
for degenerative changes of the right knee.  The Veteran 
expressed his desire to continue his appeal in August 2003.

In February 2006, the Board again remanded the claim to the 
Appeals Management Center.  It is again before the Board for 
appellate review.


FINDING OF FACT

In correspondence dated in March 2009, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal of entitlement to an evaluation in excess 
of 20 percent for a right knee disability with a history of 
Osgood-Schlatter's Disease, with a separate and additional 
evaluation of 10 percent due to arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claim of entitlement to an 
evaluation in excess of 20 percent for a right knee 
disability with a history of Osgood-Schlatter's Disease, with 
a separate and additional evaluation of 10 percent due to 
arthritis, through a written request in March 2009 which 
withdrew any and all claims on appeal.  In light of the 
foregoing, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and the appeal is 
dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for a right knee disability with a history of Osgood-
Schlatter's Disease, with a separate and additional 
evaluation of 10 percent due to arthritis, is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


